Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nathan Lee Foster appeals the district court’s order denying without prejudice his 18 U.S.C. § 3582(c)(2) (2012) motion for a reduction of sentence based on the Fair Sentencing Act of 2010. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Foster, No. 5:03-cr-00319-F-1 (E.D.N.C. Apr. 1, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.